PER CURIAM.
Counsel for defendant insists that'we were in error in holding that the boy, on whose behalf this suit was brought, was not contribu-torily negligent in riding on the front platform of defendant’s street car at the time of the accident.
Conceding that the boy was negligent, a violent assumption, nevertheless his presence on the platform, even though negligent, had no causal connection with the accident, which we have found to be due entirely to the joint negligence of the motorman of the street car and the truck driver. Stout v. Lewis, 11 La. App. 503, 123 So. 346.
Plaintiff has asked for an increase in the award, and, after due consideration and for the reasons expressed in our original opinion, we have concluded not to disturb the original amount allowed.
For these reasons both applications for re- ‘ hearing are denied.
Rehearing refused.